                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

DONNA HUNT,                                   §
         Plaintiff,                           §
                                              §
vs.                                           §    CIVIL ACTION NO. 4:18-1766-MGL
                                              §
NANCY A. BERRYHILL,                           §
Acting Commissioner of Social Security,       §
            Defendant.                        §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND REVERSING AND REMANDING DEFENDANT’S FINAL DECISION

       This is a Social Security appeal in which Plaintiff Donna Hunt (Hunt) seeks judicial

review of the final decision of Defendant Nancy A. Berryhill (Berryhill) denying her claims for

Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI). The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting to the Court Berryhill’s final decision to deny Hunt’s claims be

reversed and remanded for further proceedings as set forth within the Report. The Report was

made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de
novo determination of those portions of the Report to which specific objection is made, and the

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on May 15, 2019, and Berryhill filed her reply to

the Report on May 29, 2019, stating she would not be filing any objections. “[I]n the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Berryhill’s final decision to deny Hunt’s claims for DIB and SSI is

REVERSED AND REMANDED for further administrative proceedings under sentence four of

42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       Signed this 6th day of June, 2019, in Columbia, South Carolina.

                                             s/ Mary Geiger Lewis
                                             MARY GEIGER LEWIS
                                             UNITED STATES DISTRICT JUDGE




                                                2
